Citation Nr: 1546999	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  00-18 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sinus problems with headaches, including due to an undiagnosed illness.

2.  Entitlement to service connection for fatigue, including due to an undiagnosed illness.

3.  Entitlement to service connection for blurred vision with a history of cataracts, including due to an undiagnosed illness.

4.  Entitlement to service connection for bowel problems, including due to an undiagnosed illness.

5.  Entitlement to service connection for kidney problems, including due to an undiagnosed illness.

6.  Entitlement to service connection for muscle aches of the upper body, including due to an undiagnosed illness.

7.  Entitlement to service connection for a bilateral ankle disorder, including due to an undiagnosed illness.

8.  Entitlement to service connection for a bilateral hip disorder, including due to an undiagnosed illness.

9.  Entitlement to service connection for a bilateral knee disorder, including due to an undiagnosed illness.

10.  Entitlement to service connection for a sleep disorder, including sleep apnea and as a manifestation of an undiagnosed illness.

(Other claims of entitlement to an initial rating higher than 30 percent for seborrheic dermatitis prior to February 8, 2007, entitlement to extra-schedular ratings for this skin condition and a low back disability involving degenerative joint disease, and entitlement to service connection for right and left arm disabilities are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to August 1990 and from November 1990 to June 1991, including in the Southwest Asia Theater of Operations from January to May 1991 in support of Operation Desert Storm/Desert Shield.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was before the Board on several prior occasions.  In February 2001 the Board remanded several claims, including the claim of entitlement to service connection for a sinus disorder with headaches.  The Board directed the Veteran be provided required notice under the Veterans Claims Assistance Act of 2000 (VCAA) and the scheduling of a hearing at the RO before the Board.  The RO responded by issuing an appropriate VCAA notice letter in March 2003, but failed to schedule the requested Travel Board hearing.  In response, the Board again remanded the claims in December 2004 to schedule a Travel Board hearing, with additional requested development that included obtaining outstanding VA treatment records, Social Security Administration (SSA) records, and providing the Veteran appropriate VA compensation examinations concerning his claims.  The requested development was accomplished, and the Veteran testified before the undersigned Veterans Law Judge of the Board in August 2009.

The Board then determined in a May 2010 decision that new and material evidence had been submitted to reopen claims for service connection for memory loss, fatigue, blurred vision with a history of cataracts, bowel problems, muscle aches of the upper body, muscles aches of the ankles, discomfort of the hips, a bilateral knee disorder, and kidney problems, including as due to undiagnosed illnesses.  But rather than immediately readjudicating these claims on their underlying merits, the Board remanded them to the RO, via the Appeals Management Center (AMC), to provide the RO/AMC this opportunity in the first instance to avoid potentially prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 386 (1993) (before the Board may address a question that has not been decided by the RO, as the AOJ, the Board must determine whether the Veteran has been given adequate notice of the need to submit evidence or argument on that question, and an opportunity to address the question at a hearing and, if not, whether he resultantly would be prejudiced).  See also Hickson v. Shinseki, 23 Vet. App. 394 (2010) (Generally, where the Board reopens a claim but the RO did not, the case must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from immediate adjudication of the claim). 

Unfortunately, there was not compliance, even the acceptable substantial compliance, with these prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  See also Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).  Consequently, the claims for service connection were all remanded by the Board in March 2011 for additional medical development.  The Board instead dismissed, since withdrawn, a claim of entitlement to service connection for memory loss.  The remaining claims were returned to the Board but in July 2014 again remanded for still further development, including rebuilding of the claims file.  The claims are again before the Board but, regrettably, again must be remanded.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



REMAND

The Board sincerely regrets having to again remand these claims, but it is necessary to ensure proper consideration of them.  In accordance with the prior July 2014 remand, the Veteran's claims file was rebuilt and now contains the missing documents the Board identified in its July 2014 remand.  Other evidence was also recently added to the claims file, including numerous records of medical treatment from several VA facilities and examination reports and medical opinions from VA compensation examiners addressing the service-connection claims on appeal.  The Board's July 2014 remand specifically ordered that the claims for service connection should be readjudicated and, if the benefits sought not granted, the Veteran provided the required Supplemental Statement of the Case (SSOC).  But, unfortunately, the file does not indicate the claims were readjudicated and there is no SSOC of record since the Board's last remand of these claims.  Consequently, another remand of these claims is required.

Accordingly, these claims are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the claims on appeal with consideration of all evidence of record, including the evidence added since the Board's prior July 2014 remand.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, provide him and his representative the required SSOC, including addressing the additional evidence, and give them opportunity to respond to it before returning these claims to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

